EXAMINER’S COMMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comment 
The rejections of claims 16 and 27 under 35 USC § 112 are withdrawn in view of the amendments filed 19 November 2021. 
The amendments filed 29 December 2021 have been entered. 

Terminal Disclaimer
The terminal disclaimer filed on 29 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Pfeffer; Joachim-Georg et al. (US 10874783 B2) has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Allowable Claims
Claims 16, 17, 19, 22-24, 28-33 and 36-45 are allowed.
Reasons for Allowance
Applicant’s arguments filed 19 November 2021 regarding McBride; Mark W. et al. (US 20080114339), Aboul-Hosn; Walid N. et al. (US 6974436 B1) and Yamazaki; Kenji (US 5275580) have been considered and are persuasive. Examiner advances additional reasons for allowance.

McBride, the closest art of record, lacks a distal portion of an outlet hose that surrounds a portion of a tubular portion of the pump housing such that a proximal portion of the pump housing is disposed within the outlet hose. At most, McBride discloses a cannula portion that extends proximally from the pump housing but does not receive blood or fluid from the pump housing (¶ [0139] The cannula 625 of blood pump 600 has a non-expandable portion 623 at its proximal end). 

Also of record, Siess; Thorsten (US 20080103591) discloses a foldable blood pump (¶ [0002], [0006], [0029], blood pump 10), comprising:
a pump housing and a rotor (¶ [0029], impeller 20 … distal end of the envelope 24); 
an outlet hose comprising proximal and distal portions (¶ [0029], The envelope 24 is preferably made of a sack-like polyurethane skin); 
However, Siess lacks a distal portion of the outlet hose that surrounds a portion of the tubular portion of the pump housing such that the proximal portion of the pump housing is disposed within the outlet hose. Instead, Siess constructs the pump housing and outlet hose from a continuous piece of material (¶ [0029], Figs. 1, 5, The impeller 20 and a distal portion of the shaft 12 and the catheter 14 are enclosed by an envelope 24). Therefore, a proximal end of the pump housing terminates at the outlet hose, and the outlet hose does not surround any portion of the pump housing. 


Smith; William A. et al. (US 20070156006 A1) discloses a blood pump including a pump housing (¶ [0080], Fig. 6, pump head housing 250); an outlet hose comprising proximal and distal portions (¶ [0081], outlet cannula 254);  
wherein the distal portion of the outlet hose surrounds a portion of a tubular portion of the pump housing such that a proximal portion of the pump housing is disposed within the outlet hose (¶ [0081], Likewise, the outlet portion 274 may include means 276, such as ribs on an outer surface of the outlet portion, that facilitate a secure and reliable connection between the outlet portion and the outlet cannula 254). 
However, Smith lacks a pump housing formed by a mesh structure comprising apertures or a compressible pump housing that self-expands. At most, Smith discloses a rigid solid-walled tube having openings at both ends (¶ [0039], The housing 22 has an open first end 30 that forms the inlet port 24 and a closed opposite end 32). 

Kung; Robert T. V. (US 7914436 B1) discloses a blood pump including a pump housing and an outlet hose (col. 5, lines 64-65, The cannula 104 includes three sections, a distal section 108, an expandable section 110 and a proximal section 112);  
However, Kung lacks a distal portion of the outlet hose that surrounds a portion of a tubular portion of a pump housing such that a proximal portion of the pump housing is disposed within the outlet hose. Instead, Kung shows that both the pump housing and outlet hose are formed as a continuous piece of tubing (Fig. 1a, distal section 108, an expandable section 110 and proximal section 112 each connect to each other in series). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781